880 F.2d 417
Unpublished Disposition
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Aurora A. WALKER, Plaintiff,andG. Daniel Walker, Plaintiff-Appellant,v.P.J. MORRIS, Warden;  Joe Campoy, Associate Warden;  RudolphRutherford;  L.J. Bandow;  Folsom State Prison;  Departmentof Corrections;  George F. Denton;  Constance Henderson;Attorney General and Deputies for the State of California;William George Prahl;  and Carla J. Caruso;  Defendants-Appellees.

1
No. 87-2298.


2
United States Court of Appeals, Ninth Circuit.

Submitted* June 27, 1989.Decided:  July 14, 1989.

3
Before WALLACE and SCHROEDER, Circuit Judges, and DICKRAN M. TEVRIZIAN, Jr.,** District Judge.


4
MEMORANDUM***


5
G. Daniel Walker appeals the district court's denial of his motion for a temporary retraining order and temporary injunction against officials at the California State Prison at Folsom to enjoin them from prohibiting visits by Walker's children.


6
While the motion was pending, Walker was transferred from Folsom Prison to the California Correctional Institution at Tehachapi.  A magistrate reviewed Walker's motion, and recommended that it be denied as moot because his motion named only officials at Folsom Prison and could have no effect on the Tehachapi officials, even assuming that those officials were continuing the practice of denying Walker visits from his children.  The district court adopted the magistrate's findings and denied the motion.


7
A request for injunctive relief is moot when even a favorable decision can have no effect.    Murphy v. Hunt, 455 U.S. 478, 481 (1982) (per curiam).  A prisoner's request for equitable relief from conditions at one institution is mooted when he is transferred to a different institution.    Darring v. Kincheloe, 783 F.2d 874, 877 (9th Cir.1986).  The district court correctly concluded that Walker's motion was mooted by his transfer to Tehachapi.  There was no showing that the allegedly wrongful conduct here falls under an exception to the mootness doctrine because it is "capable of repetition, yet evading review."    Murphy, 455 U.S. at 482;  see Lee v. Schmidt-Wenzel, 766 F.2d 1387, 1390 (9th Cir.1985) (exception construed narrowly).


8
Walker alleges that the district court abused its discretion by failing to transfer the matter to the district court in Fresno under Local Rule 120, and by failing to give Walker leave to amend his petition.  These arguments are without merit.  Neither of the items of relief Walker requests would cure the problem that the wrongs alleged by his section 2255 motion concern only events occurring at Folsom Prison and instituted by Folsom Prison officials.  Moreover, Walker never requested leave from the district court to amend his petition, and raises the issue for the first time before this court.  The district court did not abuse its discretion in not granting either of these forms of relief.


9
AFFIRMED.



*
 The panel finds this case appropriate for submission without argument pursuant to 9th Cir.R. 34-4 and Fed.R.App.P. 34(a)


**
 Honorable Dickran M. Tevrizian, Jr., United States District Judge for the Central District of California, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3